Quillian, Presiding Judge.
The defendant appeals from an order confirming a foreclosure sale under Code Ann. § 67-1503 et seq. (Ga. L. 1935, p. 381). This is the third appearance of the case in this court. See Mallett v. Fulford, 142 Ga. App. 200 (235 SE2d 650); Mallett v. Fulford, 147 Ga. App. 263 (248 SE2d 543). Held:
1. From our examination of the record and the trial judge’s findings of fact we hold that the judge’s findings are not clearly erroneous. See Code Ann. § 81A-152 (Ga. L. 1966, pp. 645, 646; 1970, pp. 170, 171); Evans v. Marbut, 140 Ga. App. 329, 332 (231 SE2d 94).
2. The enumerations of error regarding the admission of certain evidence are without merit. Code § 38-1709.
3. The judge as the trier of fact was authorized not to rely on certain opinion evidence offered by a witness for the defendant. Even though the evidence was admissible, *774the judge could give it such weight as he saw fit. Ford Motor Co. v. Hanley, 128 Ga. App. 311(2) (196 SE2d 454); Hogan v. Olivera, 141 Ga. App. 399 (233 SE2d 428); Harrison v. Tuggle, 225 Ga. 211, 212 (2) (167 SE2d 395).
Argued March 12, 1979 —
Decided April 9, 1979 —
Rehearing denied May 3, 1979 —
G. Michael Hartley, William L. Martin, III, for appellant.
Hollis B. Johnson, for appellee.
4. It was not error to confirm the sale.

Judgment affirmed.


Smith and Birdsong, JJ., concur.